Title: From John Adams to James Lovell, 17 October 1779
From: Adams, John
To: Lovell, James


     
      Braintree Octr. 17. 1779
     
     And What, my dear sir, shall I say to your Favours of the 27. and 28 of september, which came by the last Post? The Unanimity of my Election surprises me, as much, as the Delicacy Importance, and Danger, of the Trust distresses me. The appointment of Mr. Dana to be the Secretary, pleases me more than my own to be Minister, Commissioner, Negotiator, call it what you will. I have communicated to him, your Letters in Confidence and all other Material Intelligence I had, and hope he will not decline, but you know the Peculiarities of his situation, and if he should refuse, I hope you will not force your Name out of Nomination again, altho you have not been absent 9 Months. I did not suppose that such Characters would be wishing to go, as secretaries, because I did not know your Place, other wise I should not have mentioned Mr. Jennings to Mr. Gerry for one to Dr. F. Your Mastery of the Language and your Indefatigability would make you infinitely Useful in any of these Departments.
     I rejoice that you produced my Letter to the C. Vergennes and his Answer before the Choice because it contained a Testimony in favor of Mr. L. which was his due. I am, very much affected at his Recall, because I know his Merit, and therefore I am glad I was not placed in his stead, because suspicions would have arisen and Reflections would have been cast upon me, as having favoured his Removal in order to make room, which I certainly did not.
     I am infinitely obliged to you for these Letters, and for that received the Post before last, but I really tremble for your Health. Let me intreat you, for the sake of our Country to take care of this. I am a tolerable Boguer, but if I was to apply myself as you do, I should soon, go to study Politicks in another Sphere.
     Yet I am so selfish as to beg the Continuance of your favours to me, and I pledge myself to you, I will not be in debt, any more than may be made by the intrinsic difference in the Value of the Letters, which will be unavoidable.
     Thank you, for the Extract of Mr. Izs. Letter. I am not a little surprized at its Contents. It was written I see, to his Friend, and I suppose intended in Confidence. I am fully perswaded, he did not intend that the whole should have been laid before Congress. I utterly deny that I ever used to him any such Language, as the indecent Paragraph that closes what he Says. about me. Indeed that is manifistly his own Inference, and in his own Words, from what he says he had heard me Say, and draws the same from what Dr. F. and Mr. D. had said upon the same subject.
     I further deny that I ever threatned him with the Displeasure of Congress, for writing his Opinion concerning those Articles to Congress, or for suggesting them to the Commissioners.
     But to enter into all the Conversations that have passed between Mr. Iz and me, respecting those Articles, and many other Points, in order to give a full and fair Representation of those Conversations would fill a small Volume. Yet there never was any Angry, or rude Conversation between him and me, that I can recollect. I lived with him on good Terms, visited him and he me—dined with his family, and his family with me, and I ever told him, and repeated it often, that I should be always obliged to him for his Advice, Opinions and sentiments upon any American subject, and that I should always give it its due Weight, altho I did not think myself bound to follow it, any farther than it seemed to me to be just.
     As Congress has declined giving me, the Charges vs. me, by their Authority, and have upon the whole acquitted me, with so much Splendor, it would look like a Littleness of soul in me, to make myself anxious or give them any further Trouble about it. And as I have in general so good an opinion of Mr. Izs. Attachment to his Country, and of his Honour, I shall not think myself bound to take any further Notice of this Fruit of his Inexperience in public Life, this peevish Ebullition of the Rashness of his Temper. I have written a few other Observations to Gerry on the same subject. You and he will compare these with them, for your private satisfaction, but be sure that they are not exposed where they will do harm to the public to Mr. Iz. or me unnecessarily.
     If I should go abroad cant you send me 20 or 30 compleat setts of the Journals. They are much wanted in Europe. A sett of them is a genteel present—and perhaps would give do me more Respect and the public more service than you are aware. If Congress, or some Committee would order it, I should be very glad.
    